Exhibit SECOND AMENDMENT TO SENIOR SECURED NOTES AND SUBSCRIPTION AGREEMENT THIS SECOND AMENDMENT TO SENIOR SECURED NOTES AND SUBSCRIPTION AGREEMENT (this “Second Amendment”) is made and entered into as of June 24, 2009 (the “Effective Date”) by and among ADVANCE NANOTECH, INC. (the “Company”) and the holder identified herein (the “Holder”), and is made with reference to the following: A.Company and Holder have entered into a Senior Secured Note, a Subscription Agreement and a First Amendment to Senior Secured Notes and Subscription Agreement (as the same may hereafter be amended, modified, extended and/or restated from time to time, the “Senior Note Agreements”). B.Company has requested that Holder modify the Senior Note Agreements to reflect an increase in the maximum amount from $1,000,000 to $3,000,000 an extension of the expiration date from June30, 2009 to August 31, 2009 and authorization to add an optional conversion feature at the sole discretion of the Company. C.
